Order filed October 30, 2014




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-01043-CR
                                   ____________

                           TONY MERLOS, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 155th District Court
                              Austin County, Texas
                       Trial Court Cause No. 2011R-0105

                                     ORDER

         This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's exhibit 2, a
video.
      The clerk of the 155th District Court is directed to deliver to the clerk of this
court the original of State's exhibit 2, a video, on or before November 15, 2014.
The clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State's exhibit 2, a video, to the
clerk of the 155th District Court.



                                              PER CURIAM